DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first axis of the cyclonic separation device and the second axis that the ducting member is rotatably moveable about and are parallel (The American Heritage Dictionary defines "parallel" as two or more straight coplanar lines that do not intersect) found in claim 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 23 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Conrad (US 2008/0134460).
Regarding Claim 23, Conrad discloses or teaches a housing (Fig. 1, item 10) supporting a suction source (Fig. 4, item 52); a cylindrical dirt collection container (Fig. .

    PNG
    media_image1.png
    735
    699
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2008/0134460).
Regarding Claim 23, Conrad discloses or teaches a housing (Fig. 1, item 10) supporting a suction source (Fig. 4, item 52); a cylindrical dirt collection container (Fig. 4, item 30, para. [0009]) defining an elongate axis (applicant fails to provide an orientation for this axis so it can be placed anywhere inside or outside the cylindrical dirt collection container, see fig. 3 below, item X1); and a separation device (Fig. 4, item 34) 

    PNG
    media_image1.png
    735
    699
    media_image1.png
    Greyscale

Regarding Claim 25, Conrad discloses or teaches that the ducting member is removable (fig. 1, item 26 connects items 22 and 24 together and also disconnect items 22 and 24 allowing lid item 20 may be removable para. [0153]) and is rotatably moveable about the elongate axis of the cylindrical dirt collection container (fig. 3 above).  Applicant does not state that the ducting member is only removable along the elongate axis.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed that a user can remove the pin, item 26, the hinge tabs are then disengaged and the user can manipulate the lid in any direction and can move the lid along the axis of the pins once disengaged. Thus, moving it away from the housing in any direction, even along the elongated axis. Since this allows the lid to removed in any direction by the user. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2008/0134460) in view of Bossert et al. (US 4142541), hereinafter Bossert.
Regarding Claim 24, Conrad discloses or teaches the use of a bayonet fitting to removably mount filters (para. [0159]). However, Bossert teaches the use of a bayonet lock to secure a lid that is hinged to open and close (fig. 3, item 20, Col. 3, lines 56-61). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lock for the lid in Conrad with a bayonet fitting as in Bossert, because using a bayonet fitting allows for rapid securing the lid to the housing without tools making access easier for the user.
Allowable Subject Matter
Claims 1-20 are allowable over the prior art since the prior art alone or in combination neither anticipates nor renders obvious all of the limitations of claim 1, in 
Claims 26-30 are allowable over the prior art since the prior art alone or in combination neither anticipates nor renders obvious all of the limitations of claim 26, in particular the following elements: a ducting member that is removably moveable about a second, the second axis parallel (the American Heritage Dictionary defines "parallel" as two or more straight coplanar lines that do not intersect) to the first axis, and wherein rotational movement of the ducting member from its unlocked position to its locked position aligns the outlet of the ducting member with the passage leading to the suction source.  The closest prior art, Smith (US 2013/0091654), fails to disclose all these missing elements.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 8:30am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        02/25/2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723